Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 2, 1984, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s charge to the jury with regard to the absence of an obligation on the part of an alibi witness to volunteer exculpatory information to law enforcement authorities (see, People v Dawson, 50 NY2d 311) was erroneous. We do not agree. The charge was almost a verbatim reading of the instruction on this subject contained in People v Dawson (supra), and was entirely proper. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.